          Case 5:21-cv-00142-JWH-KK Document 1 Filed 01/25/21 Page 1 of 11 Page ID #:1



               1 Ralph S. LaMontagne, Jr. [State Bar No. 91536]
                 rlamontagne@l-a-lawoffices.com
               2 Eric A. Amador [State Bar No. 143395]
                 eamador@l-a-lawoffices.com
               3 Thomas T. Carpenter [State Bar No. 98051]
                 tcarpenter@l-a-lawoffices.com
               4 LaMONTAGNE & AMADOR LLP
                 150 S. Los Robles Avenue, Suite 940
               5 Pasadena, California 91101
                 Telephone: (626) 765-6800
               6 Facsimile: (626) 765-6801
               7 Attorneys for Plaintiff
                 STARR INDEMNITY & LIABILITY COMPANY
               8
               9                         UNITED STATES DISTRICT COURT
          10                           CENTRAL DISTRICT OF CALIFORNIA
          11
          12 STARR INDEMNITY & LIABILITY                     )    Case No. 5:21-cv-00142
             COMPANY,                                        )
          13                                                 )
                         Plaintiff,                          )    COMPLAINT FOR
          14                                                 )    DECLARATORY JUDGMENT
                   vs.                                       )
          15                                                 )    DEMAND FOR JURY TRIAL
             DUNHAM TRUST COMPANY, as Personal               )
          16 Representative of THE ESTATE OF                 )
             ANTONIO PASTINI and as Trustee of THE           )
          17 ANTONIO P. PASTINI LIVING TRUST                 )
             DATED NOVEMBER 21, 2011;                        )
          18 DEBORAH L. PASTINI; STATE FARM                  )
             GENERAL INSURANCE COMPANY;                      )
          19 AUTOMOBILE CLUB OF SOUTHERN                     )
             CALIFORNIA; FIRST NATIONAL                      )
          20 INSURANCE COMPANY OF AMERICA;                   )
             DARLA CASBY, individually and as                )
          21 Administrator of THE ESTATE OF ROY L.           )
             ANDERSON; KAREN ELLIOTT; STEVEN                 )
          22 ELLIOTT; AMY MAREFAT; AMANDA                    )
             GOODRICH; SOMMER WALLS; BOBBY                   )
          23 LEBER; AUTUMN LEBER, by and through             )
             her Guardian ad Litem, Bobby Leber;             )
          24 BRIANNE LEBER, by and through her               )
             Guardian ad Litem, Bobby Leber; CAITLYN         )
          25 ROE; NICHOLAS DeHARO; TEXTRON                   )
             AVIATION INC.; and CONTINENTAL                  )
          26 AEROSPACE TECHNOLOGIES, INC.,                   )
                                                             )
          27                     Defendants.                 )
          28
 LAW OFFICES
LAMONTAGNE &
 AMADOR LLP                 COMPLAINT FOR DECLARATORY JUDGMENT; DEMAND FOR JURY TRIAL
                   241590
          Case 5:21-cv-00142-JWH-KK Document 1 Filed 01/25/21 Page 2 of 11 Page ID #:2



               1            Plaintiff, Starr Indemnity & Liability Company (“Starr,” or “Plaintiff”), for its
               2 Complaint against the above-named defendants (collectively, “Defendants”), alleges:
               3            1.    Starr brings this action pursuant to 28 U.S.C. §§ 1332 and 2201, seeking
               4 a declaratory judgment regarding its rights and obligations under its Aviation Policy
               5 no. 1000322689-01 (“the Policy”), which it issued to decedent Antonio Pastini
               6 (“Pastini”). (A true and correct copy of the Policy is attached hereto as Exhibit “A.”)
               7            2.    This action arises out of an aircraft accident (“the Accident”) that
               8 occurred on February 3, 2019, when Pastini, the owner of a Cessna 414 aircraft
               9 bearing registration no. N414RS (“the Aircraft”), departed from the Fullerton Airport
          10 in Fullerton, California, believed to be bound for Minden, Nevada. Shortly after
          11 takeoff, the Aircraft broke apart in flight, with the wreckage striking a house (“the
          12 House”) located in Yorba Linda, California.
          13                3.    As a result of the Accident, Pastini, the pilot and sole occupant of the
          14 Aircraft, died, as did four occupants of the House-- Roy L. Anderson, Donald Elliott,
          15 Dahlia Leber-Anderson and Stacie Leber (collectively “the Ground Decedents”).
          16 The House was destroyed by fire and nearby residences were damaged by falling
          17 debris.
          18                4.    As a result of the deaths, injuries and losses caused by the Accident, as
          19 more particularly described below, several claims and at least three lawsuits
          20 (collectively, “the Liability Claims”) have been brought against various persons and
          21 entities, along with a claim (“the Hull Claim”) by defendant Deborah Pastini, as
          22 former Personal Representative of Estate of Antonio Pastini (“the Estate”) against
          23 Starr seeking payment under the Policy for the physical loss of the Aircraft.
          24                5.    By this action, Starr seeks a judgment declaring that it has no obligation
          25 under the Policy to defend or indemnify any person or entity respects either the
          26 Liability Claims, or any judgment or settlement resulting from such claims, and no
          27 duty to indemnify any person or entity with respect to the Hull Claim.
          28
 LAW OFFICES
LAMONTAGNE &                                                     2
 AMADOR LLP                 COMPLAINT FOR DECLARATORY JUDGMENT; DEMAND FOR JURY TRIAL
                   241590
          Case 5:21-cv-00142-JWH-KK Document 1 Filed 01/25/21 Page 3 of 11 Page ID #:3



               1                               JURISDICTION AND VENUE
               2            6.    This Court has jurisdiction of this action pursuant to 28 U.S.C. §
               3 1332(a)(1), inasmuch as there is complete diversity of citizenship between Starr and
               4 Defendants and the amount in controversy exceeds the sum of $75,000, exclusive of
               5 interest and costs. Moreover, an actual controversy, within the meaning of 28 U.S.C.
               6 § 2201, exists between the parties.
               7            7.    Venue is proper pursuant to 28 U.S.C. § 1391(a), because a substantial
               8 number of events giving rise to the disputes and claims at issue occurred within this
               9 district.
          10                                            THE PARTIES
          11                8.    Plaintiff Starr is a corporation organized and existing under the laws of
          12 the State of Texas, with its principal place of business in the State of New York.
          13                9.    Defendant Dunham Trust Company is a Nevada corporation with its
          14 principal place of business in Nevada, and is the personal representative of the Estate
          15 and the trustee of the Antonio P. Pastini Living Trust dated November 21, 2011 (“the
          16 Trust”).
          17                10.   Defendant Deborah L. Pastini is a resident of Nevada.
          18                11.   Defendant State Farm General Insurance Company (“State Farm”) is an
          19 Illinois Corporation with its principal place of business in Illinois.
          20                12.   Defendant Automobile Club of Southern California (“AAA”) is a
          21 California corporation with its principal place of business in California.
          22                13.   Defendant First National Insurance Company of America (“First
          23 National”) is a New Hampshire corporation with its principal place of business in
          24 New Hampshire.
          25                14.   Defendant Darla Casby is a California resident, a daughter of decedent
          26 Roy L. Anderson, and the Administrator of the Estate of Roy L. Anderson (“the
          27 Anderson Estate”), which is being probated in the Superior Court of the State of
          28
 LAW OFFICES
LAMONTAGNE &                                                    3
 AMADOR LLP                 COMPLAINT FOR DECLARATORY JUDGMENT; DEMAND FOR JURY TRIAL
                   241590
          Case 5:21-cv-00142-JWH-KK Document 1 Filed 01/25/21 Page 4 of 11 Page ID #:4



               1 California, for the County of Orange, in the proceeding styled In re Roy L. Anderson
               2 - Deceased, case no. 30-2019-1060023.
               3            15.   Defendant Karen Elliott is a California resident and a daughter of
               4 decedent Roy L. Anderson and wife of decedent Donald Elliott.
               5            16.   Defendant Steven Elliott is a California resident and a son of decedent
               6 Donald Elliott.
               7            17.   Defendant Amy Marefat is a Kentucky resident and a daughter of
               8 decedent Donald Elliott.
               9            18.   Defendant Amanda Goodrich is a Louisiana resident and a daughter of
          10 decedent Donald Elliott.
          11                19.   Defendant Sommer Walls is a Washington resident and a daughter of
          12 decedent Dahlia Leber-Anderson.
          13                20.   Defendant Bobby Leber is a California resident, a son of decedent
          14 Dahlia Leber-Anderson, husband of decedent Stacie Leber, guardian ad litem of
          15 Autumn Leber, and guardian ad litem of Brianna Leber.
          16                21.   Defendant Autumn Leber (represented in the “Wrongful Death Action”
          17 described below by her guardian ad litem, defendant Bobby Leber) is a California
          18 resident, and a minor daughter of decedent Stacie Leber.
          19                22.   Defendant Brianne Leber (represented in the Wrongful Death Action by
          20 her guardian ad litem, defendant Bobby Leber) is a California resident, and a
          21 daughter of decedent Stacie Leber.
          22                23.   Defendant Caitlyn Roe is a California resident and a daughter of
          23 decedent Stacie Leber.
          24                24.   Defendant Nicholas DeHaro is a California resident and a son of
          25 decedent Stacie Leber.
          26                25.   Defendant Textron Aviation Inc. (“Textron”), is a Kansas corporation
          27 with its principal place of business in Kansas, and the owner of the “Cessna” brand.
          28
 LAW OFFICES
LAMONTAGNE &                                                   4
 AMADOR LLP                 COMPLAINT FOR DECLARATORY JUDGMENT; DEMAND FOR JURY TRIAL
                   241590
          Case 5:21-cv-00142-JWH-KK Document 1 Filed 01/25/21 Page 5 of 11 Page ID #:5



               1            26.   Defendant Continental Aerospace Technologies, Inc. (“Continental”), is
               2 a Delaware corporation with its principal place of business in Alabama.
               3                                        THE CLAIMS
               4 A.         THE INITIAL CLAIMS
               5            27.   In the months following the Accident, several claims (collectively, “the
               6 Initial Claims”) resulting from the Accident were presented to Starr:
               7                  a.    The Hull Claim by the Estate, for the loss of the Aircraft;
               8                  b.    A subrogation claim by State Farm, with respect to damages
               9                        claimed to two homes;
          10                      c.    A claim by the Anderson Estate, asserting Roy Anderson’s
          11                            wrongful death; and
          12                      d.    A subrogation claim by AAA, a property insurer of the House.
          13                28.   Starr disclaimed coverage under the Policy as to each of these claims (b,
          14 c and d of which constitute a portion of the “Liability Claims” as referenced in
          15 paragraph 4, above) based upon, without limitation, the bases set forth below.
          16 B.             THE UNDERLYING ACTIONS
          17                29.   On or about December 10, 2019, State Farm brought an action against
          18 the Estate in Orange County Superior Court, styled State Farm General Insurance
          19 Company v. Estate of Antonio P. Pastini, case no. 30-2019-01117416-CU-NP-CJC,
          20 alleging negligence and seeking to recover more than $205,000 for damage claimed
          21 to two houses resulting from the Accident. A true and correct copy of the complaint
          22 in that action is attached hereto as Exhibit “B.”
          23                30.   On or about January 20, 2020, the heirs of the Ground Decedents (as
          24 listed above) filed a wrongful death/survival action in the Superior Court of the State
          25 of California for the County of Orange (“Orange County Superior Court”), styled
          26 Karen Elliott, et al. v. Cessna Aircraft Co., et al., case no. 30-2020-01128734-CU-
          27 PP-CJC (“the Wrongful Death Action”). Named as defendants are: (1) Cessna
          28 Aircraft Company (“Cessna”), the alleged manufacturer of the Aircraft, which is no
 LAW OFFICES
LAMONTAGNE &                                                    5
 AMADOR LLP                 COMPLAINT FOR DECLARATORY JUDGMENT; DEMAND FOR JURY TRIAL
                   241590
          Case 5:21-cv-00142-JWH-KK Document 1 Filed 01/25/21 Page 6 of 11 Page ID #:6



               1 longer a recognized legal entity; (2) Textron, an alleged manufacturer of the
               2 Aircraft’s “component parts”; (3) Continental, the alleged manufacturer of the
               3 Aircraft’s engines; (4) Pastini, “as an Individual and as the Settlor” of Trust; (5) the
               4 Trust; (6) the Estate; and (7) Deborah Pastini, as personal representative of the
               5 Estate.
               6            31.   The complaint in the Wrongful Death Action (a true and correct copy of
               7 which is attached hereto as Exhibit “C”) sets forth four causes of action. The latter
               8 three are directed against Cessna, Textron and Continental, based upon theories of
               9 product liability. The first cause of action is directed against the Trust and the Estate,
          10 and in it the plaintiffs allege, inter alia, that those defendants “failed to properly
          11 maintain, inspect, control, pilot, and operate the SUBJECT AIRCRAFT and were
          12 either poorly trained and/or failed to follow proper training, and were otherwise
          13 negligent in the operation of the SUBJECT AIRCRAFT both pre-flight and during
          14 the flight.” As a result of these alleged deficiencies, the Aircraft “broke apart mid-
          15 flight, causing fire, and violently crashed to the ground and into Plaintiffs’
          16 Decedent’s residence.”
          17                32.   On February 20, 2020, Textron removed the Wrongful Death Action to
          18 the United States District Court for the Central District of California, where it is
          19 presently pending as case no. 8:20-cv-00378-SB-ADS.
          20                33.   Starr is defending Deborah Pastini and the Estate in the Wrongful Death
          21 Action (which constitutes one of the “Liability Claims” referenced in paragraph 4,
          22 above) subject to a full reservation of its rights with respect to insurance coverage
          23 based upon, without limitation, the grounds set forth below.
          24                34.   On or about July 16, 2020, First National brought an action against the
          25 Estate in Orange County Superior Court, styled First National Insurance Company of
          26 America as Subrogee of Dahlia Leber v. Estate of Antonio P. Pastini, case no. 30-
          27 2020-01151707-CU-PO-CJC, alleging negligence and trespass and seeking to
          28 recover more than $674,900 for damage claimed to a house resulting from the
 LAW OFFICES
LAMONTAGNE &                                                   6
 AMADOR LLP                 COMPLAINT FOR DECLARATORY JUDGMENT; DEMAND FOR JURY TRIAL
                   241590
          Case 5:21-cv-00142-JWH-KK Document 1 Filed 01/25/21 Page 7 of 11 Page ID #:7



               1 Accident. A true and correct copy of the complaint in that action is attached hereto
               2 as Exhibit “D.”
               3 C.         THE POLICY
               4            35.    The relevant coverages under the Policy for the Claims, respectively, are
               5 (1) Coverage D, relevant to the Liability Claims, which, subject to the terms and
               6 limitations of the Policy, provided Single Limit Bodily Injury and Property Damage
               7 Liability coverage in the amount of $1 million per occurrence limited to $100,000
               8 per passenger; and (2) Coverage F, relevant to the Hull Claim, which, also subject to
               9 the terms and limitations of the Policy, provided physical damage coverage for the
          10 Aircraft up to its stated value of $300,000.
          11                36.    Item 5 of the Policy “Declarations” page states: “When in flight the
          12 aircraft will be operated only by pilots meeting the requirements endorsed in this
          13 policy.” Thereafter, Endorsement 1, the “Pilot Warranty Endorsement,” reads as
          14 follows:
          15                It is a condition of this insurance that when in flight, the aircraft will
          16                be operated only by the pilot(s) specified below.
          17                      WITH RESPECT TO THE FOLLOWING: 1981 CESSNA 414A III
          18                      CHANCELOR N414RS
          19                      NAMED PILOT(S): ANTONIO PASTINI, OR
          20                      ANY PILOT WHO HOLDS A CURRENT AND VALID PRIVATE
          21                      PILOT CERTIFICATE OR BETTER WITH MULTI ENGINE LAND
          22                      AND INSTRUMENT RATING PRIVILEGES AND HAS A MINIMUM
          23                      OF THE FOLLOWING HOURS OF FLIGHT EXPERIENCE AS
          24                      RECORDED IN HIS OR HER LOGBOOK:
          25                      1,500 TOTAL LOGGED FLYING HOURS
          26                      500 HOURS IN MULTI-ENGING AIRCRAFT
          27                      50 HOURS IN THE INSURED MAKE AND MODEL
          28
 LAW OFFICES
LAMONTAGNE &                                                      7
 AMADOR LLP                 COMPLAINT FOR DECLARATORY JUDGMENT; DEMAND FOR JURY TRIAL
                   241590
          Case 5:21-cv-00142-JWH-KK Document 1 Filed 01/25/21 Page 8 of 11 Page ID #:8



               1                  IT IS FURTHER REQUIRED THAT SUCH PILOT(S), WHETHER
               2                  NAMED OR MEETING THE OPEN PILOT CLAUSE MUST HAVE
               3                  SUCCESSFULLY COMPLETED A GROUND AND FLIGHT
               4                  RECURRENT/INITIAL TRAINING COURSE FOR THE MAKE AND
               5                  MODEL OPERATED WITHIN THE PAST 12 MONTHS.
               6 (Emphasis added.)
               7            37.    Pastini completed initial training in the Aircraft on December 14, 2017--
               8 one year and 51 days prior to the date of the Accident-- and completed no other
               9 training course after that date. Thus, there was a failure to comply with the Pilot
          10 Warranty Endorsement.
          11                38.    Exclusion 2(a) of the Policy states, in relevant part:
          12                This policy does not apply:
          13                       ...
          14                       2.     To any insured while the aircraft is in flight with the
          15                              knowledge and consent of the named insured
          16                             (a) if piloted by other than the pilot or pilots designated in the
          17                                  Declarations….
          18                39.    As set forth above, Item 5 of the “Declarations” refers to the applicable
          19 Endorsement 1, quoted above, which makes it clear that all pilots, including
          20 specifically-named pilots such as Pastini, must have “completed a ground and flight
          21 recurrent/initial training course for the make and model operated within the past 12
          22 months.” (Capitalization omitted.) And again, as of the date of the Accident, it had
          23 been more than one year since Pastini had completed his initial training course.
          24                40.    In light of the failure to comply with the Pilot Warranty Endorsement,
          25 no coverage exists under either Coverage D or Coverage F to the Policy.
          26                41.    In light of the applicability of Exclusion 2(a), no coverage exists under
          27 either Coverage D or Coverage F to the Policy.
          28
 LAW OFFICES
LAMONTAGNE &                                                      8
 AMADOR LLP                 COMPLAINT FOR DECLARATORY JUDGMENT; DEMAND FOR JURY TRIAL
                   241590
          Case 5:21-cv-00142-JWH-KK Document 1 Filed 01/25/21 Page 9 of 11 Page ID #:9



               1              FIRST CLAIM FOR RELIEF - DECLARATORY JUDGMENT
               2                       (LIABILITY CLAIMS - DUTY TO DEFEND)
               3            42.   Starr hereby incorporates by reference the allegations set forth above in
               4 paragraphs 1 through 41 of this Complaint.
               5            43.   Starr contends that it has no duty to defend any person or entity under
               6 the Policy as respects the Liability Claims. Starr is informed and believes, and based
               7 thereupon alleges, that Defendants dispute Starr’s contention in this regard.
               8            44.   Starr contends it is entitled to a judicial declaration that it has no duty to
               9 defend any person or entity under the Policy as respects the Liability Claims.
          10                SECOND CLAIM FOR RELIEF - DECLARATORY JUDGMENT
          11                         (LIABILITY CLAIMS - DUTY TO INDEMNIFY)
          12                45.   Starr hereby incorporates by reference the allegations set forth above in
          13 paragraphs 1 through 41 of this Complaint.
          14                46.   Starr contends that it has no duty to indemnify any person or entity
          15 under the Policy as respects any judgment or settlement resulting from the Liability
          16 Claims. Starr is informed and believes, and based thereupon alleges, that Defendants
          17 dispute Starr’s contention in this regard.
          18                47.   Starr contends it is entitled to a judicial declaration that it has no duty to
          19 indemnify any person or entity under the Policy as respects any judgment or
          20 settlement resulting from the Liability Claims.
          21                 THIRD CLAIM FOR RELIEF - DECLARATORY JUDGMENT
          22                                            (HULL CLAIM)
          23                48.   Starr hereby incorporates by reference the allegations set forth above in
          24 paragraphs 1 through 41 of this Complaint.
          25                49.   Starr contends that it has no duty to indemnify any person or entity
          26 under the Policy as respects the Hull Claim. Starr is informed and believes, and
          27 based thereupon alleges, that Defendants dispute Starr’s contention in this regard.
          28
 LAW OFFICES
LAMONTAGNE &                                                     9
 AMADOR LLP                 COMPLAINT FOR DECLARATORY JUDGMENT; DEMAND FOR JURY TRIAL
                   241590
        Case 5:21-cv-00142-JWH-KK Document 1 Filed 01/25/21 Page 10 of 11 Page ID #:10



               1            50.   Starr contends it is entitled to a judicial declaration that it has no duty to
               2 indemnify any person or entity under the Policy as respects the Hull Claim.
               3                                    PRAYER FOR RELIEF
               4            Wherefore, Starr respectfully prays for the following relief from this Court:
               5            1.    A judgment that Starr has no duty to defend any person or entity under
               6 the Policy as respects the Liability Claims;
               7       2.     A judgment that Starr has no duty to indemnify any person or entity
               8 under the Policy as respects any judgment or settlement resulting from the Liability
               9 Claims;
          10                3.    A judgment that Starr has no duty to indemnify any person or entity
          11 under the Policy as respects the Hull Claim;
          12       4.    An award to Starr of its costs of suit and any recoverable attorneys’
          13
                   fees; and
          14
                            5.    Such other and further relief as this Court deems proper.
          15
          16
                   Dated: January 25, 2021                    Respectfully submitted,
          17
          18                                                  LaMONTAGNE & AMADOR LLP

          19
                                                             By:   Ralph S. LaMontagne, Jr.                  /s/
          20                                                       Ralph S. LaMontagne, Jr.
          21                                                       Eric A. Amador
                                                                   Thomas T. Carpenter
          22                                                 Attorneys for Plaintiff
          23                                                 STARR INDEMNITY & LIABILITY
                                                             COMPANY
          24
          25
          26
          27
          28
 LAW OFFICES
LAMONTAGNE &                                                     10
 AMADOR LLP                 COMPLAINT FOR DECLARATORY JUDGMENT; DEMAND FOR JURY TRIAL
                   241590
        Case 5:21-cv-00142-JWH-KK Document 1 Filed 01/25/21 Page 11 of 11 Page ID #:11



               1                                    DEMAND FOR JURY TRIAL
               2            Plaintiff hereby respectfully demands a trial by jury.
               3
               4 Dated: January 25, 2021                     Respectfully submitted,
               5                                             LaMONTAGNE & AMADOR LLP
               6
               7                                             By:   Ralph S. LaMontagne, Jr.   /s/
               8                                                   Ralph S. LaMontagne, Jr.
                                                                   Eric A. Amador
               9                                                   Thomas T. Carpenter
          10                                                 Attorneys for Plaintiff
                                                             STARR INDEMNITY & LIABILITY
          11                                                 COMPANY
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
 LAW OFFICES
LAMONTAGNE &                                                    11
 AMADOR LLP                 COMPLAINT FOR DECLARATORY JUDGMENT; DEMAND FOR JURY TRIAL
                   241590
